Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Preliminary amendment filed on 02/02/2021.
Claims 1-8 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/02/2021  was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou et al. (US 20190313342, Provisional application 62687407) in view of Chen et al. (US 20190045495).
Regarding to the claim 1, US 20190313342 teaches a receiving section configured to receive information regarding a number of symbols instructed to perform UL transmission in a slot and information regarding a number of UL symbols in the slot (a slot 510 includes N symbol UL symbols 520) [see Figure 5 and Paragraphs 0078 & 0079 & 0080 and Figure 14 and Paragraphs 0196 – 0202 ] [see the Provisional application 62687407, Figure 1 and Figure 4];



    PNG
    media_image1.png
    851
    915
    media_image1.png
    Greyscale



a control section configured to determine to perform repetition transmission in the slot based on the number of symbols instructed to perform the UL transmission and the number of UL symbols (a control section configured to determine to perform repetition transmission in the slot based on the number of symbols instructed to perform the UL transmission and the number of UL symbols) [see Figure 14 and Paragraphs 0196 – 0202 ] [see the Provisional application 62687407,  Figure 4].
(When a UE is configured with N.sub.PUCCH.sup.repeat repetitions of a PUCCH transmission, the UE can also be provided a reference number of symbols N.sub.PUCCH,ref.sup.repeat,symb in a slot corresponding to the N.sub.PUCCH.sup.repeat repetitions.) [see Paragraphs 0204] 
) [see Figure 5 and Paragraphs 0078 & 0079 & 0080 and Figure 14 and Paragraphs 0196 – 0202 ] [see the Provisional application 62687407, Figure 1 and Figure 4].
However, US 20190313342 does not explicitly teach determining whether or not to perform repetition transmission in the slot.
US 20190045495, from the same or similar fields of endeavor, teaches determining whether or not to perform repetition transmission in the slot based on the number of symbols instructed to perform the UL transmission and the number of UL symbols (N repeat PUCCH repetitions) (The capability of the UE may include whether the UE operates in full-duplex or half-duplex, whether hybrid automatic repeat request (HARQ) response is performed for a same slot or across slots, or the number of symbols for a HARQ response, etc.) [see Paragraphs 0073 & 0119 & 0121 & 0127 & 0226 & 0232].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20190313342 in view of US 20190045495 because US 20190045495 suggests that the described techniques relate to improved methods, systems, devices, or apparatuses that support slot structure linkage in wireless systems. Generally, the described techniques provide for transmission of a group-specific signal and user equipment (UE)-specific signal related to a first slot structure of a first slot for communication between a UE and a base station. The group-specific signal and the UE-specific signal may be received by a UE and used to determine the first slot structure. The group-specific signal and the UE-specific signal also may be used by the UE to determine a second slot structure, which may be for one or more slots subsequent to the first slot, over which communications between the UE and the base station may also be performed. Further, a set of slot structure combinations may be identified to be used by a UE for combining the first and second slots, and one combination may be selected based on a capability of the UE, an operation to be performed by the UE, an operational condition associated with the UE, or a combination thereof.


Regarding to the claim 5, US 20190313342 teaches a radio communication method of a user terminal, comprising:
receiving information regarding a number of symbols instructed to perform UL transmission in a slot and information regarding a number of UL symbols in the slot (a slot 510 includes N symbol UL symbols 520) [see Figure 5 and Paragraphs 0078 & 0079 & 0080 and Figure 14 and Paragraphs 0196 – 0202 ] [see the Provisional application 62687407, Figure 1 and Figure 4];
determining to perform repetition transmission in the slot based on the number of symbols instructed to perform the UL transmission and the number of UL symbols (a control section configured to determine to perform repetition transmission in the slot based on the number of symbols instructed to perform the UL transmission and the number of UL symbols) [see Figure 14 and Paragraphs 0196 – 0202 ] [see the Provisional application 62687407,  Figure 4].
(When a UE is configured with N.sub.PUCCH.sup.repeat repetitions of a PUCCH transmission, the UE can also be provided a reference number of symbols N.sub.PUCCH,ref.sup.repeat,symb in a slot corresponding to the N.sub.PUCCH.sup.repeat repetitions.) [see Paragraphs 0204] 
) [see Figure 5 and Paragraphs 0078 & 0079 & 0080 and Figure 14 and Paragraphs 0196 – 0202 ] [see the Provisional application 62687407, Figure 1 and Figure 4].
However, US 20190313342 does not explicitly teach determining whether or not to perform repetition transmission in the slot.
US 20190045495, from the same or similar fields of endeavor, teaches determining whether or not to perform repetition transmission in the slot based on the number of symbols instructed to perform the UL transmission and the number of UL symbols (N repeat PUCCH repetitions) (The capability of the UE may include whether the UE operates in full-duplex or half-duplex, whether hybrid automatic repeat request (HARQ) response is performed for a same slot or across slots, or the number of symbols for a HARQ response, etc.) [see Paragraphs 0073 & 0119 & 0121 & 0127 & 0226 & 0232].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of US 20190313342 in view of US 20190045495 because US 20190045495 suggests that the described techniques relate to improved methods, systems, devices, or apparatuses that support slot structure linkage in wireless systems. Generally, the described techniques provide for transmission of a group-specific signal and user equipment (UE)-specific signal related to a first slot structure of a first slot for communication between a UE and a base station. The group-specific signal and the UE-specific signal may be received by a UE and used to determine the first slot structure. The group-specific signal and the UE-specific signal also may be used by the UE to determine a second slot structure, which may be for one or more slots subsequent to the first slot, over which communications between the UE and the base station may also be performed. Further, a set of slot structure combinations may be identified to be used by a UE for combining the first and second slots, and one combination may be selected based on a capability of the UE, an operation to be performed by the UE, an operational condition associated with the UE, or a combination thereof.


Allowable Subject Matter
Claims 2, 3, 4, 6, 7, 8 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Examiner, Art Unit 2412